F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           MAR 7 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    ANGELA C.R. DESERRATO,

                Plaintiff-Appellant,

    v.                                                   No. 96-4088
                                                     (D.C. No. 96-CV-63)
    STATE FARM INSURANCE                                   (D. Utah)
    COMPANY, Bloomington, Illinois,

                Defendant-Appellee.




                             ORDER AND JUDGMENT *



Before PORFILIO, ANDERSON, and BRISCOE, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Angela DeSerrato appeals from a district court order dismissing

her civil rights action filed pursuant to 42 U.S.C. §§ 1983 and 1985. Plaintiff

brought this action to redress defendant State Farm Insurance Company’s alleged

failure to settle a third-party insurance claim arising out of a motor vehicle

accident. The magistrate judge recommended dismissal because plaintiff’s

allegations did not show any action under color of state law, required by § 1983,

or a discriminatory animus, necessary under § 1985(3). After plaintiff submitted

a brief set of inapposite objections, the district court adopted the magistrate

judge’s recommendation and dismissed the case.

      We are in complete agreement with the analysis approved by the district

court. While a pro se litigant is entitled to a liberal construction of her pleadings,

“[t]he broad reading of the plaintiff’s complaint does not relieve the plaintiff of

the burden of alleging sufficient facts on which a recognized legal claim could be

based.” Riddle v. Mondragon, 83 F.3d 1197, 1202 (10th Cir. 1996) (quotation

omitted). The authorities cited by the magistrate judge conclusively establish the

fatal legal deficiencies in plaintiff’s pleadings.

      In plain terms, the civil rights statutes invoked here do not provide a

general remedy for wrongful conduct. They were passed to address specific

issues of particular importance in this country following the civil war. Above all,

they were meant to ensure universal respect for every citizen’s federally


                                           -2-
guaranteed rights, i.e., rights created by the United States Constitution and

congressional enactments. Accordingly, principles of state law, such as the

contractual rights and tort duties relied on by plaintiff, do not form the basis for

§ 1983 or § 1985(3) suits. Further, the civil rights statutes were primarily

directed at abuses of government power. Thus, § 1983 affords no remedy even

for the violation of federal rights unless the wrongdoer exercised some authority

conferred by the state--typically by acting within the scope of government

employment or agency. Plaintiff’s allegations, which assert private corporate

misconduct, do not satisfy this condition. While § 1985(3) does not require

action under color of state law, it substitutes the condition that the prohibited

conduct involve racial, or similar class-based, discrimination. This element is




                                          -3-
also absent here. In short, irrespective of any merit they may possess, plaintiff’s

objections regarding her treatment by State Farm are simply beyond the limited

reach of the federal statutory remedies she has invoked.

      The judgment of the United States District Court for the District of Utah is

AFFIRMED. Plaintiff’s motions to supplement the record are denied. The

mandate shall issue forthwith.



                                                     Entered for the Court



                                                     John C. Porfilio
                                                     Circuit Judge




                                         -4-